          Case 2:20-cv-03649-PBT Document 35 Filed 12/11/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

POLYSCIENCES, INC.,                                  :
                                                     :
                       Plaintiff,                    :
        v.                                           :               CIVIL ACTION
                                                     :
                                                     :               NO. 20-3649
JOSEPH T. MASRUD,                                    :
                                                     :
                       Defendant.                    :

                                                 ORDER

       AND NOW, this __11th__ day of December 2020, upon consideration of Plaintiff’s

Motions for Admission Pro Hac Vice Pursuant to Local Rule 83.5.2(b) (ECF 10-12), IT IS

HEREBY ORDERED AND DECREED that Gerard P. Norton, Ph.D., Esq., Jonathan R.

Lagarenne, Esq., and Cali R. Spota, Esq., are each admitted Pro Hac Vice to the United States

District Court for the Eastern District of Pennsylvania for the pendency of this matter.




                                                     BY THE COURT:

                                                     /s/ Petrese B. Tucker
                                                     ___________________________
                                                     Hon. Petrese B. Tucker, U.S.D.J.
